IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 19, 2009
                                No. 09-40246
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

GUILLERMO GOMEZ LOPEZ,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:08-CR-895-1


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
      Guillermo Gomez Lopez appeals the sentence imposed following his guilty
plea conviction of one count of illegal reentry into the United States. Gomez
Lopez argues that his sentence is procedurally unreasonable because the district
court did not give adequate reasons to support its choice of sentence and did not
explicitly address his arguments in favor of a lesser sentence. He contends that




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-40246

his sentence is substantively unreasonable because it is greater than necessary
to achieve the goals of sentencing.
      Gomez Lopez also argues, for the purpose of preserving the issues for
possible Supreme Court review, that his within-guidelines sentence should not
be presumed reasonable because U.S.S.G. § 2L1.2 is not empirically based and
is penologically flawed and that this court’s ability to review the propriety of his
sentence is hampered by the lack of reasons given for the sentence imposed.
These arguments are, as he concedes, unavailing under our prior jurisprudence.
See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009), cert denied,
2009 U.S. LEXIS 6369 (U.S. Oct. 5, 2009); see also United States v. Mondragon-
Santiago, 564 F.3d 357, 365-67 (5th Cir. 2009), cert. denied, 2009 U.S. LEXIS
6109 (U.S. Oct. 5, 2009). Gomez Lopez’s remaining arguments are likewise
unavailing.
      Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the sentencing factors in § 3553(a).
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Pursuant to Gall
v. United States, 552 U.S. 38 (2007), we engage in a bifurcated review of the
sentence imposed by the district court. United States v. Delgado-Martinez, 564
F.3d 750, 752 (5th Cir. 2009). First, we consider whether the district court
committed a “significant procedural error.” Id. at 752-53. If there is no such
error, we then review the substantive reasonableness of the sentence imposed
for an abuse of discretion. Id. at 751-53.
      Gomez Lopez’s argument concerning the procedural unreasonableness of
his sentence was not presented to the district court and thus is reviewed for
plain error only. See Mondragon-Santiago, 564 F.3d at 361. He has not met this
standard with respect to his claim that the district court gave inadequate
reasons to support its choice of sentence. See id. at 364-65. He likewise has
failed to rebut the presumption of reasonableness that attaches to his within-



                                         2
                                No. 09-40246

guidelines sentence. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006).
     The judgment of the district court is AFFIRMED.




                                     3